    Case 2:18-cv-00503-JTM-JCW Document 150-1 Filed 10/01/19 Page 1 of 25



                              UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF LOUISIANA

 ROBERT JONES,                                :    CIVIL ACTION NO. 2:18-CV-0503-JTM-JCW
                                              :
                           Plaintiff          :    SECTION H(2)
                                              :
        v.                                    :    JUDGE JANE TRICHE MILAZZO
                                              :
 LEON CANNIZZARO, JR., and                    :    MAGISTRATE JOSEPH C. WILKINSON, JR.
 ABC INSURANCE COMPANIES 1-10,                :
                                              :
                            Defendants.       :    JURY TRIAL DEMANDED

  MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S SECOND MOTION TO
   COMPEL DISCOVERY FROM DEFENDANT LEON CANNIZZARO, JR. AND
       PLAINTIFF’S MOTION FOR LEAVE TO DEPOSE KYLE DALY

       By this motion, Plaintiff Robert Jones respectfully seeks an order compelling Defendant

Leon Cannizzaro, Jr. to provide a full and complete response to the Requests for Production

identified below, pursuant to Federal Rule of Civil Procedure 37, and granting leave for Mr. Jones

to take an additional deposition, pursuant to Federal Rule of Civil Procedure 26(b)(2)(A).

                                       LEGAL STANDARD

       Federal Rule of Civil Procedure 26 authorizes “discovery regarding any nonprivileged

matter that is relevant to any party’s claim or defense and proportional to the needs of the case.”

Fed. R. Civ. P. 26(b)(1). This standard is “to be accorded broad and liberal treatment to effect [the]

purpose of adequately informing the litigants in civil trials.” Fairley v. Wal-Mart Stores, Inc., No.

15-CV-462, 2016 WL 9582711, at *4 (E.D. La. Oct. 26, 2016) (quoting Herbert v. Lando, 441 U.S.

153, 177 (1979)). Thus, while “[r]elevance focuses on the claims and defenses in the case, not its

general subject matter,” e.g., Sines v. Kessler, 325 F.R.D. 563, 566 (E.D. La. 2018), relevance is

“to be construed broadly to encompass any matter that bears on, or that reasonably could lead to

other matter that could bear on any party’s claim or defense,” see, e.g., Dotson v. Edmonson, No.
     Case 2:18-cv-00503-JTM-JCW Document 150-1 Filed 10/01/19 Page 2 of 25



16-CV-15371, 2017 WL 4619739, at *3 (E.D. La. Oct. 16, 2017) (internal quotation marks

omitted); Greater New Orleans Fair Hous. Action Ctr., Inc. v. Dorian Apartments, LLC, No. 15-

CV-6406, 2016 WL 6157534, at *10 (E.D. La. Oct. 24, 2016) (same). In addition, “[w]hen the

discovery sought appears relevant, the party resisting the discovery has the burden to establish the

lack of relevance.” Fairley, 2016 WL 9582711, at *4 (internal quotation marks omitted). Further,

proportionality turns on “various factors, including the importance of the issues at stake, the amount

in controversy, the parties’ relative access to information, the parties’ resources, the importance of

the discovery in resolving the issue, and whether the burden or expense of the proposed discovery

outweighs its likely benefit.” Sines, 325 F.R.D. at 566.

       Courts may, in accordance with these standards, compel responses to discovery requests if

a party fails to respond fully and completely to the requests, see Fed. R. Civ. P. 37(a)(3)(B),

37(a)(4), and grant leave to take additional depositions beyond the ten-deposition limit imposed by

Federal Rule of Civil Procedure 30, see Fed. R. Civ. P. 26(b)(2)(A), 26(b)(2)(C).

                                          ARGUMENT1

I.     Mr. Cannizzaro Must Be Compelled to Produce the Personnel File of Former
       Assistant District Attorney Michael Bollman (Request for Production No. 36)

       On February 13, 2019, Mr. Jones served a document request seeking personnel files for 12

current or former employees of the Orleans Parish District Attorney’s office (“OPDA”). See Ex. 1

(Plaintiff’s Second Set of Requests for Production) to Monju Decl. at 5–6. Mr. Jones limited his

request to portions of files that did not “encompass information of a strictly personal nature, such

as information related to health or family” and expressly stated that the files could be marked


1
  Much of the relevant background information concerning this motion is provided in Mr. Jones’s
first motion to compel, which Mr. Jones hereby incorporates by reference. See Doc. No. 52-2 at
1–4. Additionally, the parties’ unsuccessful efforts to resolve these disputes are outlined in the
Declaration of Erin Monju, submitted in support of this motion.

                                                 2
    Case 2:18-cv-00503-JTM-JCW Document 150-1 Filed 10/01/19 Page 3 of 25



confidential under the parties’ protective order. See id. On March 15, 2019, Mr. Cannizzaro

declined to produce any responsive documents, objecting on relevance grounds and asserting that

disclosure would cause “annoyance, embarrassment, and oppression.” See Ex. 2 (Defendant’s

Responses to Second Set of Requests for Production) to Monju Decl. at 2–3.               Mr. Jones

subsequently limited his request to the file of one former assistant district attorney, Michael

Bollman—who played an integral role in Mr. Jones’s case, and has since passed away and is

unavailable for discovery—but Mr. Cannizzaro again declined to produce any responsive

documents. See Monju Decl. at ¶ 5.

       Personnel files enjoy no special privilege or blanket protection from discovery and, like

other materials, must be produced if relevant and reasonably calculated to lead to the discovery of

admissible evidence. See Champagne v. Chet Morrison Contractors, Inc., No. 10-CV-2778, 2012

WL 5830552, at *2 (E.D. La. Nov. 16, 2012) (stating that “[t]he Fifth Circuit has stated that it is

aware of no privilege that would support the nondisclosure of personnel files” and compelling

production of personnel files); Ardoin v. Louisiana, No. 08-CV-593, 2012 WL 12986190, at *2

(M.D. La. Apr. 23, 2012) (similar). Law enforcement personnel files in particular are also the

proper subject of discovery, as demonstrated by Coughlin v. Lee, the Fifth Circuit’s “leading case

. . . regarding discovery of personnel files.” George v. Entergy Servs., Inc., No. 09-CV-3676, 2010

WL 3802452, at *3 (E.D. La. Sept. 17, 2010) (citing Coughlin v. Lee, 946 F.2d 1152, 1159–60 (5th

Cir. 1991)). In Coughlin, the plaintiffs asserted a wrongful termination claim against the Jefferson

Parish Sheriff’s Department. Coughlin, 946 F.2d at 1156. The Fifth Circuit reversed the trial

court’s ruling barring discovery of police officers’ personnel files relevant to proving patterns of

wrongful conduct at the department, because “[e]vidence of repeated disparity in the punishment

meted out to [the sheriff’s] supporters and non-supporters [would] clearly [be] relevant in



                                                3
      Case 2:18-cv-00503-JTM-JCW Document 150-1 Filed 10/01/19 Page 4 of 25



considering pretext.” Id. at 1159. Recognizing that the requested files “[did] not appear to concern

ongoing criminal investigations” and that plaintiffs “[did] not seek material identifying confidential

sources,” the court remanded with instructions for the trial court to weigh “the government’s interest

in confidentiality against the litigant’s need for the documents.” Id. at 1159–60.

         Mr. Bollman’s personnel file clearly satisfies this standard. First, the contents of Mr.

Bollman’s personnel file may be highly relevant to Mr. Jones’s case. Mr. Bollman is a key figure

in the events of this case: Mr. Bollman served as OPDA’s Chief of Trials from 1994 until 2003—

covering the period of Mr. Jones’s trial and wrongful convictions and the filing of his first two

applications for post-conviction relief. See Ex. 3 (Mr. Bollman’s Obituary) to Monju Decl. Mr.

Bollman therefore supervised the line attorneys who committed Brady violations in Mr. Jones’s

case and likely participated in pre-trial preparations for his case. See Ex. 4 (Dep. of Frederick

Menner, Feb. 19, 2019) to Monju Decl. at 68:14–69:3. In addition, Mr. Bollman served as the lead

trial attorney in OPDA’s prosecution of Lester Jones for one of the Crime Spree Crimes—a series

of crimes for which OPDA prosecuted both Lester Jones and Mr. Jones, despite significant Brady

information that indicated that Lester Jones was the sole perpetrator of the crimes. See Ex. 5 (State

v. Jones, No. 356-872, Trial Tr. (Orleans Crim. Dist. Ct. Aug. 31, 1994)2) to Monju Decl. As a

result, Mr. Bollman was aware of a substantial amount of the Brady information that was suppressed

in Mr. Jones’s case. Finally, Mr. Bollman signed the “Menner Memo,” a memorandum concerning

Mr. Jones’s case that revealed that Lester Jones had “recanted [his] entire statement” implicating

Mr. Jones—information that was fatal to OPDA’s theory of Mr. Jones’s guilt—and that OPDA had

no evidence to convict Mr. Jones of the murder of Julie Stott, one of the Crime Spree Crimes. See

Ex. 6 (Mem. from Frederick Menner, Apr. 4, 1996) to Monju Decl. By signing the Menner Memo,


2
    The trial transcript erroneously says “Bowman” instead of Bollman.

                                                 4
    Case 2:18-cv-00503-JTM-JCW Document 150-1 Filed 10/01/19 Page 5 of 25



Mr. Bollman authorized OPDA’s offer of a manslaughter plea to Mr. Jones for the murder of Ms.

Stott, despite his awareness of evidence that Lester Jones alone committed the murder and of Mr.

Menner’s acknowledgement that OPDA lacked evidence to convict Mr. Jones of the crime.

       Accordingly, any information in Mr. Bollman’s file bearing on Brady—including OPDA’s

policies, practices, and customs, as well as Mr. Bollman’s own conduct with respect to Brady—

could be relevant to proving both that OPDA “failed to discipline OPDA prosecutors who violated

OPDA’s Brady obligations” such that OPDA prosecutors “had little or no reason to be concerned

about the consequences if they violated those obligations,” see Doc. No. 1 (“Compl.”) at ¶¶ 159,

162, and that this failure to discipline, at least in part, caused Mr. Jones’s injuries. Moreover, it is

not merely theoretical that such information may be in Mr. Bollman’s file. Mr. Cannizzaro has

already produced the personnel file

      The personnel file for




                    Thus, Mr. Bollman’s file may be a rich source of highly relevant evidence.

       Second, Mr. Jones’s need for Mr. Bollman’s file outweighs the unspecified concerns Mr.

Cannizzaro has asserted. Because Mr. Bollman is deceased, see Ex. 3 (Mr. Bollman’s Obituary) to

Monju Decl., and because his tenure either preceded or only briefly overlapped with the advent of

email at OPDA, Mr. Bollman’s file is the best remaining source of information with respect to his



                                                  5
      Case 2:18-cv-00503-JTM-JCW Document 150-1 Filed 10/01/19 Page 6 of 25



performance, salary, promotions, and discipline at OPDA, as well as any of his communications

with Mr. Connick. Mr. Jones has also proposed reasonable measures to mitigate the effects of this

discovery on Mr. Bollman’s privacy interests, including by limiting his request to portions of the

file that do not “encompass information of a strictly personal nature” and by stipulating that the file

may be marked as confidential. See Ex. 1 (Plaintiff’s Second Set of Requests for Production) to

Monju Decl. at 5–6. Accordingly, Mr. Cannizzaro should be compelled to produce the portions of

Mr. Bollman’s personnel file that do not “encompass information of a strictly personal nature.”

II.     Mr. Cannizzaro Must Be Compelled to Produce Files for Cases Where OPDA is
        Known or Suspected to Have Violated Brady (Request for Production No. 41)

        On June 19, 2019, Mr. Jones served a discovery request seeking OPDA’s case files for 61

cases in which courts have found that OPDA violated Brady, OPDA admitted a Brady violation,

OPDA acted in a manner that substantiated that a Brady violation had occurred (for example, by

entering into a plea agreement in the face of a credible Brady claim), or evidence supports that a

Brady violation occurred. See Ex. 8 (Plaintiff’s Third Set of Requests for Production) to Monju

Decl. at 8–9. Mr. Jones endeavored to limit the burden of responding to the request from the outset

by offering that files for any cases in which OPDA admitted a Brady violation in response to Mr.

Jones’s Requests for Admission need not be produced. Id. at 7. Further, Mr. Jones offered to forgo

production of 21 of the files, which OPDA produced in prior litigation, if Mr. Cannizzaro stipulated

that the files are authentic. Id. at 6.3 Finally, Mr. Jones did not request files for the 11 cases with

Brady violations that Mr. Cannizzaro is precluded from re-litigating at trial, by virtue of the district

court’s May 28, 2019 order granting Mr. Jones’s motion in limine to preclude re-litigation of


3
  These files were produced by OPDA in Adams v. City of New Orleans, No. 15-CV-1543 (E.D.
La.) (“Adams”), a case to which Mr. Cannizzaro, in his official capacity, was a party. Of note,
since serving his Third Set of Requests for Production, Mr. Jones has identified an additional case
that OPDA produced in Adams, potentially obviating the need to produce 22 case files.

                                                  6
    Case 2:18-cv-00503-JTM-JCW Document 150-1 Filed 10/01/19 Page 7 of 25



findings by federal courts that OPDA violated Brady. See Doc. No. 118 at 10–15, 18.

       Subsequent to serving the Requests, Mr. Jones amended his offer to Mr. Cannizzaro

regarding the stipulation to authenticity, requesting only that Mr. Cannizzaro stipulate that the files

that OPDA produced in Adams were in fact produced by OPDA and came from OPDA’s own files,

on the understanding that such a stipulation would be acceptable to Mr. Cannizzaro. Ex. 9 (Email

from Matthew Paul, Sept. 26, 2019) to Monju Decl. at 1–2. In addition, to alleviate the burden of

seeking out and producing the oldest case files requested, Mr. Jones’s offered to forgo production

of files for cases in which Brady allegations were resolved prior to 1987.4 Compare Ex. 8

(Plaintiff’s Third Set of Requests for Production) to Monju Decl. at 3–4, with Ex. 10 (Email from

Matthew Paul, Sept. 20, 2019) to Monju Decl. at 2.

       Despite Mr. Jones’s efforts to limit the burden of this Request, Mr. Cannizzaro refused to

admit that OPDA committed a Brady violation in any of the cases cited by Mr. Jones in his Requests

for Admission. See Ex. 11 (Defendant’s Responses to Requests for Admission) to Monju Decl. at

4–6. In addition, despite having had over three months to review the relevant files, and despite

being represented by two of the same counsel in this case that oversaw the production of the 22

files in Adams, Mr. Cannizzaro has declined to stipulate that the files he produced in Adams were

in fact produced by him from OPDA’s own files. Compare Jones v. Cannizzaro, et al., No. 18-

503, Docket (E.D. La.) (reflecting Thomas Barbera and Robert Freeman serve as counsel of record

for Mr. Cannizzaro in this case), with Ex. 12 (Adams v. City of New Orleans, No. 15-CV-1543,

Docket (E.D. La.)) to Monju Decl. (reflecting Mr. Barbera and Mr. Freeman served as counsel of

record for Mr. Cannizzaro in Adams); Ex. 9 (Email from Matthew Paul, Sept. 26, 2019) to Monju


4
  Mr. Jones’s decision to forgo production of these case files reflects a good faith effort to minimize
Mr. Cannizzaro’s burden, but does not represent a concession that cases tried and resolved prior
to 1987 are irrelevant to Mr. Jones’s claims.

                                                  7
    Case 2:18-cv-00503-JTM-JCW Document 150-1 Filed 10/01/19 Page 8 of 25



Decl. Mr. Cannizzaro has also refused to produce any responsive documents, objecting to the

burden of production and asserting that cases predating 1989 are irrelevant.            See Ex. 13

(Defendant’s Responses to Third Set of Requests for Production) to Monju Decl. at 4–5; Ex. 10

(Email from Matthew Paul, Sept. 20, 2019) to Monju Decl.

       It bears noting that Mr. Cannizzaro has propounded similar requests to Mr. Jones—and Mr.

Jones has complied with them. For example, Mr. Cannizzaro has sought production of “all

documents” in Mr. Jones’s possession, custody, and control relating to the cases with Brady

violations that Mr. Jones has identified. See Ex. 14 (Defendant’s First Requests for Production) to

Monju Decl. at 3. Mr. Jones’s counsel has expended substantial effort gathering these documents

from the public domain, including hundreds of hours of research identifying, retrieving, and

reviewing these documents. See Monju Decl. at ¶ 18. Mr. Jones has, to date, produced over 30,000

pages of documents to Mr. Cannizzaro in response to this request. See id. at ¶ 19. Mr. Cannizzaro

should not be permitted to benefit from the fruits of Mr. Jones’s counsel’s labor without undertaking

commensurate discovery efforts of his own. Further, Mr. Cannizzaro recently moved for and

obtained a nearly three-month extension of the discovery deadline and a three-month trial

continuance, based in part on the potential that he may be compelled to comply with this discovery

request. See Doc. No. 140 at 4. Now that Mr. Cannizzaro has secured additional time to respond

to this request, he should not be heard to complain about the burden of doing so.

       As a result, Mr. Jones now moves for an order compelling production of 56 of the 61 files

addressed in Request No. 41.5 Specifically, Mr. Jones seeks an order compelling Mr. Cannizzaro


5
  Mr. Jones does not seek an order compelling the production of the 5 files that have not been
previously produced and that concern cases in which Brady allegations were resolved prior to
1987, in a continued good faith effort to minimize burden, due to the potential incremental
difficulty of locating older case files that have not yet been produced in a prior litigation.


                                                 8
    Case 2:18-cv-00503-JTM-JCW Document 150-1 Filed 10/01/19 Page 9 of 25



to produce the 34 case files that have not been previously produced in which a Brady violation was

committed, found by a court, and/or otherwise substantiated between 1987 and 2017,6 and the 22

case files previously produced by OPDA in Adams.7 For the reasons below, each of these files is

highly relevant to, and their production would be proportional to the needs of, this case.

       A.      The Files Mr. Jones Seeks Are Highly Relevant to the Case

       To prevail in his claim, Mr. Jones must prove, in part, that OPDA had an unconstitutional

policy, practice, or custom of withholding Brady information, based on, inter alia, a pattern of

Brady violations at OPDA, and that this pattern of Brady violations put OPDA on notice of its

unconstitutional policy, practice, or custom with respect to Brady. See Doc. No. 52-2 at 5–6

(collecting cases). To prove such a pattern, Mr. Jones will seek to introduce evidence that OPDA

routinely violated Brady—including through the admission of dozens of court opinions finding

Brady violations and other documents substantiating that Brady violations occurred. See Doc. No.

118 at 16–18 (granting Mr. Jones’s motion in limine and holding that state court opinions that

include a finding that OPDA violated Brady are admissible as exceptions to the hearsay rule).

       In response, Mr. Cannizzaro has made explicit that he may seek to litigate each of these


6
 These 34 case files pertain to the prosecutions of Michael Anderson, Henry Bruer, Jeremy Burse,
Charles Conway, Shareef Cousin, Calvin Duncan, John Duncan, Trenedad East, Arthur Grandprix,
Marquette Grandprix, Norris Henderson, Alvin Jeanmarie, Bobbie Jean Johnson, Dwight Labran,
Betty Lawrence, Alvin Lawrence, George Lee, Darnell Lewis, Anthony Martin, William Moore,
Frank Oliver, Salvador Perez, Daniel Rideau, Julio Ruano, Anthony Scire, Clarence Smith, Jamaal
Tucker, James Walker, Ronald Warner, Bobby Washington, Christopher Wells, Calvin Williams,
Michael Williams, and Albert Wolfe. Ex. 10 (Email from Matthew Paul, Sept. 20, 2019) to Monju
Decl. at 2.
7
  These 22 case files pertain to the prosecutions of Reginald Adams, Errol Bernard, Dan Bright,
Gregory Bright, James Carney, Larry Curtis, Roland Gibson, Larry Hudson, Erin Hunter, Leonard
Johnson, Isaac Knapper, Eugene Lindsey, Jerome Morgan, Alfred Oliver, William Perkins,
Stephen Rosiere, Tyronne Smith, John Thompson, Earl Truvia, Darryl Washington, Troy
Wilkerson, and Hayes Williams. See Ex. 8 (Plaintiff’s Third Set of Requests for Production) to
Monju Decl. at 6; supra note 3. Mr. Jones reiterates that he is willing to waive production of these
files—nearly 40% of the requested files—if Mr. Cannizzaro enters the requested stipulation.

                                                 9
    Case 2:18-cv-00503-JTM-JCW Document 150-1 Filed 10/01/19 Page 10 of 25



Brady violations—even Brady violations that have been found by a court, after extensive, prior

litigation by OPDA. For example, in response to Mr. Jones’s Requests for Admission, Mr.

Cannizzaro denied that OPDA violated Brady in any of the 61 cases cited by Mr. Jones—including

in both cases in which the United States Supreme Court found that OPDA violated Brady, Kyles v.

Whitley, 514 U.S. 419 (1995) and Smith v. Cain, 565 U.S. 73 (2012). See Ex. 11 (Defendant’s

Responses to Requests for Admission) to Monju Decl. at 4–6. Despite this reservation of right, Mr.

Cannizzaro seeks to unilaterally disarm Mr. Jones by refusing to produce the very case files that

may be required to counter Mr. Cannizzaro’s position on the cases. Mr. Cannizzaro’s position is

untenable: these files are plainly relevant both to Mr. Jones’s ability to counter Mr. Cannizzaro’s

litigation and re-litigation of these cases, and also to potentially substantiating additional Brady

violations or uncovering further evidence of OPDA’s Brady policies, practices, and customs.

       In addition, Mr. Cannizzaro’s assertion that case files predating 1989 are minimally relevant

also fails. As an initial matter, Mr. Cannizzaro is right to effectively concede the relevance of files

for cases created in or after 1989, based on the Court’s prior ruling which rejected Mr. Cannizzaro’s

argument that discovery from that period was irrelevant to the claims and defenses in this case. See

Doc. No. 60 at 1–3.8 However, his objection to pre-1989 discovery is misplaced. With respect to

this motion, OPDA’s conduct concerning Brady in 1987 and 1988 is highly relevant to Mr. Jones’s

case. As has been universally acknowledged in discovery, OPDA promulgated its first written

Brady policy in 1987. See, e.g., Ex. 15 (Dep. of Harry Connick, Sr., Feb. 11, 2019) to Monju Decl.


8
  While Mr. Cannizzaro has since asserted additional relevance objections, see Ex. 10 (Email from
Matthew Paul, Sept. 20, 2019) to Monju Decl., these belated objections were not included in Mr.
Cannizzaro’s written responses and objections to the Request, see Ex. 13 (Defendant’s Responses
to Third Requests for Production) to Monju Decl. at 3–5, and are therefore waived. See, e.g., First
Am. Bankcard, Inc. v. Smart Bus. Tech., Inc., No. 15-CV-638, 2017 WL 2267149, at *2 (E.D. La.
May 24, 2017). Regardless, Mr. Cannizzaro’s belated objections do not identify the allegedly
irrelevant cases, and are therefore too generalized and conclusory to permit response.

                                                 10
   Case 2:18-cv-00503-JTM-JCW Document 150-1 Filed 10/01/19 Page 11 of 25



at 11:12–19, 14:20–22; Ex. 16 (Dep. of Timothy McElroy, Feb. 15, 2019) to Monju Decl. at 25:1–

27:16. This policy—which was materially inaccurate with respect to OPDA’s Brady obligations—

was the same policy in place at the time of Mr. Jones’s wrongful convictions, and remained in place

through the end of Mr. Connick’s tenure in 2003. See, e.g., Ex. 16 (Dep. of Timothy McElroy, Feb.

15, 2019) to Monju Decl. at 39:7–10. Accordingly, OPDA’s pattern of violating Brady when this

written policy was in effect bears a direct connection to its compliance with Brady at the time of

Mr. Jones’s wrongful convictions.      Further, Brady violations that were either uncovered or

committed in 1987 and 1988 share a close temporal nexus with Mr. Jones’s arrest in 1992 and

wrongful convictions in 1996, and are therefore highly relevant to proving OPDA’s pattern of

misconduct as it relates to Mr. Jones’s case. See Doc. No. 52-2 at 5–6 (collecting cases in which

courts rejected strict time limits for discovery where plaintiffs were required to prove a pattern of

misconduct).

       B.      Mr. Jones’s Request for the Files is Proportionate to the Needs of the Case
               and Does Not Place an Undue Burden on Mr. Cannizzaro

       Each factor for evaluating proportionality set forth in Rule 26(b)(1) weighs in favor of

granting Mr. Jones’s motion to compel. As this Court has previously held, “the issues at stake [in

this action] are important, both to the parties involved and as a public matter,” see Doc. No. 60 at

2. Indeed, Mr. Jones seeks to remedy the decades of wrongful imprisonment he suffered as a result

of OPDA’s longstanding unconstitutional Brady policy, practice, or custom, a policy that Mr. Jones

intends to prove also impacted dozens of other defendants prosecuted by OPDA. See Compl.

¶¶ 105–108. In addition, as this Court has previously observed, “[t]he amount in controversy

arising from [Mr. Jones’s] imprisonment for 23 years is large.” See Doc. No. 60 at 2.

       Each of the other factors in Rule 26(b)(1) also support the proportionality of Mr. Jones’s

request. OPDA’s access to the relevant materials—OPDA’s own case files—is far superior to Mr.


                                                11
   Case 2:18-cv-00503-JTM-JCW Document 150-1 Filed 10/01/19 Page 12 of 25



Jones’s, given that Mr. Jones has no independent access to the files. Mr. Jones’s personal resources

are minimal; he has received no compensation from the state for his injuries. See Monju Decl. at

¶ 22. And the requested discovery will be central to Mr. Jones’s proof at trial and will enable Mr.

Jones to effectively rebut OPDA’s potential litigation of Brady violations in each of the cases

included in this request—including OPDA’s re-litigation of state court decisions finding that Brady

violations occurred. Thus, any burden on OPDA associated with producing its own case files is

clearly outweighed by the importance of this evidence in proving OPDA’s long history of Brady

violations.

       To the extent that Mr. Cannizzaro objects that the number of requested case files renders

the request unduly burdensome, the number of requested files—all of which relate to cases with

proven or likely Brady violations—is a problem of OPDA’s own making and cannot be held against

Mr. Jones. As an initial matter, OPDA committed dozens of Brady violations; it is thus entirely

logical—and appropriate—that Mr. Cannizzaro may be required to produce documents concerning

each of those violations in a case concerning OPDA’s pattern of Brady violations. More to the

point, Mr. Cannizzaro himself has inflated the number of files to be produced, first, by refusing to

make the obvious stipulation that the 22 files produced in Adams were produced by OPDA from its

own files, and second, by his continued insistence on re-litigating OPDA’s dozens of court-found

Brady violations. Mr. Jones has made clear that he will not insist on the production of files for any

cases in which OPDA concedes that it violated Brady—something that, to date, Mr. Cannizzaro has

been unwilling to do for any of the 45 cases, affecting 46 defendants, in which courts have

previously found Brady violations by OPDA. Mr. Cannizzaro cannot be permitted to pursue this

re-litigation strategy while preventing Mr. Jones from preparing to respond to it.

       Moreover, Mr. Cannizzaro’s assertion of undue burden is conclusory and insufficient to



                                                12
    Case 2:18-cv-00503-JTM-JCW Document 150-1 Filed 10/01/19 Page 13 of 25



avoid his discovery obligations. He has offered no estimate of the burden associated with producing

the case files Mr. Jones has requested. See Ex. 13 (Defendant’s Responses to Third Requests for

Production) to Monju Decl. at 4–5. Mr. Cannizzaro suggests that the allegedly “substantial” burden

of producing Mr. Jones’s own case files is instructive, see id., but this argument ignores that OPDA

has already identified and produced numerous files in prior Brady litigations. For example, OPDA

produced at least 70,000 pages of case files in connection with Adams alone, see Monju Decl. at

¶ 23, a case in which Mr. Cannizzaro, in his official capacity, was represented by just two outside

counsel and one in-house attorney, see Ex. 12 (Adams v. City of New Orleans, No. 15-CV-1543,

Docket (E.D. La.)) to Monju Decl. By contrast, Mr. Cannizzaro is represented in this case by, and

may rely on the services of, at least six attorneys in this case—facts that belie his objection to the

feasibility of identifying and producing a similar number of files here.9

       For all these reasons, Mr. Cannizzaro should be compelled to produce the 56 requested files

from OPDA cases with known or likely Brady violations.

III.   Mr. Jones Should Be Permitted to Depose Assistant District Attorney Kyle Daly

       Several months ago, Mr. Jones sought leave from Mr. Cannizzaro to depose Kyle Daly, a

current assistant district attorney in OPDA’s appeals division, with respect to OPDA’s policies,

practices, and customs concerning post-conviction Brady claims. See Monju Decl. at ¶ 24. On

June 21, 2019, Mr. Jones supplemented his request by disclosing to OPDA the precise topics on

which Mr. Jones sought to depose Mr. Daly—including citing three specific cases on which Mr.

Daly has worked that are directly relevant to the number of Brady violations committed by OPDA—




9
  While Mr. Cannizzaro offered additional burden objections by email as well, see Ex. 10 (Email
from Matthew Paul, Sept. 20, 2019) to Monju Decl., these belated objections are also waived and
insufficiently particularized to permit response. See, e.g., First Am. Bankcard, Inc., 2017 WL
2267149, at *2.

                                                 13
   Case 2:18-cv-00503-JTM-JCW Document 150-1 Filed 10/01/19 Page 14 of 25



and offered to limit Mr. Daly’s deposition to 2.5 hours. See id. at ¶ 25. Mr. Cannizzaro rejected

Mr. Jones’s request. Accordingly, Mr. Jones now seeks leave under Rule 26(b)(2)(A) to depose

Mr. Daly, as Mr. Jones has previously taken 13 depositions in this case. See id. at ¶ 26.

       Under Rule 26(b)(2)(A), the Court has the discretion to enlarge the number of permitted

depositions, when the requested depositions are both relevant and proportional to the needs of the

case and would not be unreasonably cumulative, duplicative, burdensome, or expensive. See Fed.

R. Civ. P. 26(b)(1), (b)(2); Quest Diagnostics Inc. v. Factory Mut. Ins. Co., No. 07-CV-03877, 2008

WL 11355072, at *6 (E.D. La. Aug. 21, 2008) (permitting four additional depositions of individuals

with relevant knowledge beyond the fifteen depositions already taken). Because Mr. Daly’s

deposition will likely provide significant, unique testimony relating to the frequency of Brady

violations at OPDA, and because such a brief deposition would impose a relatively minimal burden

on OPDA, the Court should grant Mr. Jones leave to depose Mr. Daly.

       A.      Mr. Daly’s Expected Testimony Concerns a Significant Issue

       In reviewing numerous cases in which credible allegations of Brady violations have been

made against OPDA in post-conviction proceedings, Mr. Jones detected several cases in which

OPDA, under Mr. Cannizzaro, offered plea agreements to petitioners and/or requested that district

court judges vacate prior convictions on unspecified grounds when credible Brady claims were

pending. This practice has the effect of limiting—and is potentially intended to limit—OPDA’s

total number of court-found Brady violations. Mr. Daly acted as OPDA’s representative in at least

three of the cases in which Mr. Jones detected such conduct. Ex. 17 (State v. Wells, No. 480-153

(Orleans Crim. Dist. Ct. Jan. 25, 2019)) to Monju Decl.; Ex. 18 (C. Conway Docket) to Monju

Decl.; Ex. 19 (T. East Docket) to Monju Decl. In addition, Mr. Jones has identified at least one

case in which the petitioner asserted a credible Brady claim and—directly after an ex parte meeting

with Mr. Cannizzaro—the judge granted relief on the petitioner’s pleadings on a non-Brady ground.
                                                14
   Case 2:18-cv-00503-JTM-JCW Document 150-1 Filed 10/01/19 Page 15 of 25



See Ex. 20 (Decl. of Paul Barker, Aug. 9, 2019) to Monju Decl. at ¶¶ 6–9. Mr. Daly also acted as

OPDA’s representative in that proceeding. See id. at ¶ 2.

       Each of these cases provides fertile ground for questioning of Mr. Daly. Two of the cases

involve convictions that occurred close in time to Mr. Jones’s wrongful convictions and vacaturs

that similarly occurred close in time to the vacatur of Mr. Jones’s convictions. See Ex. 18 (C.

Conway Docket) to Monju Decl. at 2, 4–5 (reflecting January 1996 conviction and March 2014

plea agreement); Ex. 19 (T. East Docket) to Monju Decl. at 2, 4 (reflecting August 1997 conviction

and June 2017 plea agreement). In addition, the third case provides the most explicit use of these

practices. In that case, Mr. Daly asked the district court judge—on the record—to vacate the

petitioner’s conviction without stating a ground for the vacatur. See Ex. 17 (State v. Wells, No.

480-153 (Orleans Crim. Dist. Ct. Jan. 25, 2019)) to Monju Decl. at 3:14–4:28. Despite the court’s

apparent misgivings, it acceded to OPDA’s request. See id. at 20:1–30. Notably, the trial court had

expressly concluded that “the Brady violation [was] there,” but the appellate court deferred

resolution of the Brady claim until it could be more fully addressed in post-conviction proceedings.

See State v. Wells, 191 So.3d 1127, 1134, 1137 (La. Ct. App. 2016). Mr. Daly’s conduct plainly

preempted a potential Brady finding. Finally, in the fourth case, Mr. Cannizzaro’s visit may well

have prompted the court’s decision on non-Brady grounds, a suspicion harbored at least by the

petitioner’s attorney. See Ex. 20 (Decl. of Paul Barker, Aug. 9, 2019) to Monju Decl. at ¶¶ 6–9.

Mr. Daly, of course, may also shed light on whether OPDA engaged in this practice in any other

cases. Substantiating the Brady violations in these cases, and the intent behind Mr. Daly’s conduct

in potentially suppressing these Brady violations, would both bolster Mr. Jones’s proof of a pattern

of misconduct and rebut OPDA’s likely defense that the dozens of Brady violations identified by

Mr. Jones are insufficient to prove a pattern, by establishing that OPDA actively sought to reduce



                                                15
   Case 2:18-cv-00503-JTM-JCW Document 150-1 Filed 10/01/19 Page 16 of 25



the number of proven violations.

       B.      Mr. Jones’s Request to Depose Mr. Daly is Proportionate to the Needs of the
               Case and Does Not Place an Undue Burden on Mr. Cannizzaro

       For similar reasons to those stated above, each factor for evaluating proportionality under

Rule 26(b)(1) weighs in favor of granting Mr. Jones’s motion for leave to depose Mr. Daly,

including the importance of the issues at stake; the amount in controversy; Mr. Cannizzaro’s access

to the relevant information—specifically, his own employee; Mr. Jones’s minimal personal

resources; and the significance of the requested discovery to Mr. Jones’s claim.

       Moreover, the requested discovery would not be unreasonably cumulative, duplicative,

burdensome, or expensive. First, OPDA’s practice and custom of offering plea agreements in the

face of credible Brady claims—a practice and custom that has proliferated during Mr. Cannizzaro’s

tenure as District Attorney—has not yet been addressed in this case.         That is because Mr.

Cannizzaro’s counsel sought, and Mr. Jones’s counsel acceded to, an agreement that Mr.

Cannizzaro and OPDA’s deponents under Federal Rule of Civil Procedure 30(b)(6) would not be

questioned regarding OPDA’s Brady policies, practices, and customs under Mr. Cannizzaro.

Monju Decl. at ¶ 31. However, Mr. Jones’s counsel has since uncovered substantial evidence of

the recurrence of this practice and custom. This, in turn, is directly relevant to the magnitude of

OPDA’s Brady violations over the years. Second, Mr. Daly’s deposition will not be overly

burdensome or expensive. Mr. Jones has identified in detail the precise topics for the deposition,

limiting required preparation time with counsel. Further, Mr. Jones has offered to limit Mr. Daly’s

deposition to 2.5 hours, less than half a day’s work.

       Finally, each of the 13 depositions Mr. Jones has taken to date was necessary to the

development of proof for his claims and responses to Mr. Cannizzaro’s defenses, as set forth below:

       1. Bridget Bane (April 18, 2019): Ms. Bane joined OPDA in 1975 and held a variety of
          supervisory positions before serving as First Assistant to Mr. Connick from 1987 until
                                                16
     Case 2:18-cv-00503-JTM-JCW Document 150-1 Filed 10/01/19 Page 17 of 25



           1989. Ex. 21 (Dep. of Bridget Bane, Apr. 18, 2019) to Monju Decl. at 10:10–21. Ms.
           Bane helped draft OPDA’s first policy manual in 1987, which included the written
           Brady policy in effect when Mr. Jones was arrested and tried for the rape of T.P. and
           related robberies and kidnapping (the “April 6 Crimes”), see, e.g., id. at 68:9–16, and in
           her deposition, testified regarding the development and implementation of the policy,
           see, e.g., id. at 67:13–68:21. Ms. Bane also testified about overseeing OPDA’s day-to-
           day operations as First Assistant. See, e.g., id. at 19:22–25, 20:16–23, 35:15–37:16.

        2. Raymond Bigelow (March 21, 2019): Judge Bigelow joined OPDA in 1983 and held
           a variety of supervisory positions before serving as First Assistant to Mr. Connick from
           1989 to November 1993,10 a period that included Mr. Jones’s arrest for the April 6
           Crimes. Ex. 22 (Dep. of Raymond Bigelow, Mar. 21, 2019) to Monju Decl. at 7:19–
           10:18. In his deposition, Judge Bigelow testified regarding his responsibility during the
           period for promulgating Mr. Connick’s policies and overseeing OPDA’s day-to-day
           operations. See, e.g., id. at 31:2–20.

        3. Camille Buras (March 26, 2019): Judge Buras joined OPDA in 1986 and held a
           variety of supervisory positions before serving as First Assistant to Mr. Connick from
           November 1993 to 1998,11 a period that included Mr. Jones’s trial for the April 6 Crimes.
           Ex. 23 (Dep. of Camille Buras, Mar. 26, 2019) to Monju Decl. at 7:7–9:17. In her
           deposition, Judge Buras testified regarding her responsibility for promulgating Mr.
           Connick’s policies and overseeing OPDA’s day-to-day operations. See, e.g., id. at 24:4–
           19. Moreover, Judge Buras reviewed and signed the “Menner Memo”—a document
           with significant Brady information that OPDA failed to disclose for over 19 years—in
           the course of granting her approval for OPDA to offer Mr. Jones a plea bargain to crimes
           for which OPDA had no prosecutable case. See, e.g., id. at 302:16–304:25.

        4. Leon Cannizzaro, Jr. (April 16, 2019): Mr. Cannizzaro, the named defendant in this
           case, has served as District Attorney for Orleans Parish since 2008, a period that
           included the filing and litigation of Mr. Jones’s successful application for
           post-conviction relief. Ex. 24 (Dep. of Leon Cannizzaro, Jr., Apr. 16, 2019) to Monju
           Decl. at 27:25–28:1. In his deposition, Mr. Cannizzaro testified regarding his
           knowledge of the Menner Memo and OPDA’s decision to not re-prosecute Mr. Jones
           for the April 6 Crimes. See, e.g., id. at 173:12–174:13, 176:19–180:22. Mr. Cannizzaro
           was also an assistant district attorney at OPDA from 1978 to 1983, and provided

10
  In his deposition, Judge Bigelow testified that he left OPDA in 1992. Ex. 22 (Dep. of Raymond
Bigelow, Mar. 21, 2019) to Monju Decl. at 7:19–10:18. Mr. Jones believes Judge Bigelow
misspoke and that his tenure as First Assistant ended in 1993. See Metro, Connick Names His 1st
Assistant, TIMES-PICAYUNE (Nov. 23, 1993) (stating that Camille Buras was named “Tuesday” by
Mr. Connick to be First Assistant and she “was picked for the spot being relinquished by Ray
Bigelow who was elected Criminal Court judge this month.”).
11
  In her deposition, Judge Buras testified that she was appointed First Assistant in 1994. Ex. 23
(Dep. of Camille Buras, Mar. 26, 2019) to Monju Decl. at 7:7–9:17. Mr. Jones believes Judge
Buras may instead have been appointed First Assistant in November 1993, when Mr. Bigelow
resigned the position after being elected to the Orleans Parish Criminal District Court. See supra
note 10.

                                                17
Case 2:18-cv-00503-JTM-JCW Document 150-1 Filed 10/01/19 Page 18 of 25



      testimony regarding OPDA’s Brady policies, practices, and customs during that time
      period. See, e.g., id. at 36:13–16, 48:2–49:15.

   5. Debra Coffee (February 8, 2019): Detective Coffee investigated the rape of T.P., see
      Compl. ¶ 22, and authored several documents with undisclosed Brady information,
      including handwritten notes and a supplemental report related to the April 6 Crimes, see
      Jones v. Cain, 151 So. 3d 781, 794–97, 801–02 (La. Ct. App. 2014), writ denied, 171
      So. 3d 270 (La. 2015). During her deposition, Detective Coffee testified regarding her
      investigation and handling of the undisclosed evidence, as well as New Orleans Police
      Department policies, practices, and customs regarding the transmission of evidence to
      OPDA. Ex. 25 (Dep. of Debra Coffee, Feb. 8, 2019) to Monju Decl. at 74:1–75:8,
      132:16–135:3.

   6. Harry Connick, Sr. (February 11 and 13, 2019): Mr. Connick was the District
      Attorney for Orleans Parish and the sole policymaker at OPDA from April 1974 to
      January 2003, a period that included Mr. Jones’s arrest and trial for the April 6 Crimes.
      Ex. 15 (Dep. of Harry Connick, Sr., Feb. 11, 2019) to Monju Decl. at 9:3–16. At his
      deposition, Mr. Connick testified regarding many aspects of OPDA’s relevant Brady
      policy, practices, and customs during his tenure. See, e.g., id. at 11:12–13:13, 30:15–
      32:4, 46:23–47:6, 78:23–79:4, 154:24–159:7.

   7. Roger Jordan (January 18, 2019): Mr. Jordan was the screening assistant district
      attorney and lead pre-trial prosecutor on the charges against Mr. Jones and Lester Jones
      for the Crime Spree Crimes. See Ex. 7 (Dep. of Roger Jordan, Jan. 18, 2019) to Monju
      Decl. at 114:8–115:24. He secured the indictment against Mr. Jones for the April 6
      Crimes, see Compl. ¶ 163, and worked on OPDA’s incomplete response to Mr. Jones’s
      1992 discovery request, see Ex. 7 (Dep. of Roger Jordan, Jan. 18, 2019) to Monju Decl.
      at 138:21–139:19. At his deposition, Mr. Jordan testified regarding his firsthand
      knowledge of the prosecution of Mr. Jones’s case, as well as OPDA’s policies, practices,
      and customs at the time of Mr. Jones’s trial. See, e.g., id. at 122:7–125:14. Moreover,
      Mr. Jordan has a history of Brady violations committed while working at OPDA, see
      Compl. ¶ 163, and testified regarding his disciplinary history and reprimand from the
      Louisiana Supreme Court for violating Brady in another case, see, e.g., Ex. 7 (Dep. of
      Roger Jordan, Jan. 18, 2019) to Monju Decl. at 101:7–104:6, 283:15–17.

   8. Timothy McElroy (February 15, 2019): Mr. McElroy joined OPDA in January 1984
      and held a variety of supervisory positions throughout his career, including serving as
      First Assistant to Mr. Connick from October 1998 to January 2003. Ex. 16 (Dep. of
      Timothy McElroy, Feb. 15, 2019) to Monju Decl. at 8:25–10:3. Mr. McElroy helped
      draft OPDA’s first policy manual in 1987, which included the written Brady policy in
      effect when Mr. Jones was arrested and tried for the April 6 Crimes, see, e.g., id. at
      26:21–27:16, and at his deposition, testified regarding the development and
      implementation of the policy, see, e.g., id. at 41:11–42:20. Mr. McElroy also testified
      about overseeing OPDA’s day-to-day operations as First Assistant. See, e.g., id. at
      184:12–185:25, 220:11–18.



                                           18
Case 2:18-cv-00503-JTM-JCW Document 150-1 Filed 10/01/19 Page 19 of 25



   9. Frederick Menner (February 19, 2019): Mr. Menner tried Mr. Jones for the April 6
      Crimes, in which OPDA violated Brady. Ex. 4 (Dep. of Frederick Menner, Feb. 19,
      2019) to Monju Decl. at 48:18–25. Additionally, Mr. Menner prepared the Menner
      Memo, which contained critical, undisclosed Brady evidence that undermined OPDA’s
      case. At his deposition, Mr. Menner testified regarding his handling of the trial and
      subsequent plea bargain for other of the Crime Spree Crimes charges, see, e.g., id. at
      54:25–56:23, as well as OPDA’s Brady policies, practices, and customs at the time of
      Mr. Jones’s trial, see, e.g., id.

   10. OPDA 30(b)(6) (April 11–12, 2019): In their depositions, OPDA’s Rule 30(b)(6)
       designees testified regarding the investigation and prosecution of Mr. Jones for the April
       6 Crimes and other Crime Spree Crimes, see, e.g., Ex. 26 (Dep. of David Pipes, Apr. 11,
       2019) to Monju Decl. at 169:3–172:4, the investigation and prosecution of Lester Jones
       for the Crime Spree Crimes, see, e.g., id. at 33:7–34:22, past Brady violations by OPDA,
       see, e.g., Ex. 27 (Dep. of Val Solino, Apr. 12, 2019) to Monju Decl. at 263:15–269:4,
       and OPDA’s policies, practices, and customs related to Brady, see, e.g., id. at 16:3–17:4,
       17:25–18:8.

   11. T.P. (May 15, 2019): T.P. was one of the victims of the April 6 Crimes and a key
       witness called by OPDA at Mr. Jones’s trial. In her deposition, T.P. testified regarding
       her recollection of the police investigation of the April 6 Crimes, as well as the
       circumstances surrounding her subsequent identification of Mr. Jones as the perpetrator
       in a pre-trial lineup and at trial. Ex. 28 (Dep. of T.P., May 15, 2019) to Monju Decl. at
       15:1–16:17, 66:6–67:25. She was also questioned about inconsistencies in her trial
       testimony that support Mr. Jones’s claim that OPDA suppressed favorable evidence.
       See, e.g., id. at 95:1–98:25.

   12. Andrew Pickett (March 29, 2019): Mr. Pickett represented OPDA during Mr. Jones’s
       post-conviction proceedings from late 2012 to 2015, a period culminating in the vacatur
       of Mr. Jones’s convictions. Ex. 29 (Dep. of Andrew Pickett, Mar. 29, 2019) to Monju
       Decl. at 9:13–16, 151:16–21; see also Jones, 151 So. 3d at 801–02. During this time,
       Mr. Pickett repeatedly misrepresented to Mr. Jones and to state and federal courts that
       no undisclosed Brady evidence existed in Mr. Jones’s case. See, e.g., Ex. 29 (Dep. of
       Andrew Pickett, Mar. 29, 2019) to Monju Decl. at 155:8–160:8, 171:25–185:6, 235:9–
       237:7. At his deposition, Mr. Pickett testified regarding his handling of Mr. Jones’s
       post-conviction litigation. See, e.g., id. at 128:14–24.

   13. John Rohr (March 22, 2019): Mr. Rohr has served as OPDA’s Records Manager since
       May 1989. Ex. 30 (Dep. of John Rohr, Mar. 22, 2019) to Monju Decl. at 12:25–13:22.
       In this role, Mr. Rohr responded to several public records requests submitted by Mr.
       Jones, but never disclosed the Menner Memo—which was in plain sight in one of
       OPDA’s files for Mr. Jones. In his deposition, Mr. Rohr provided testimony that shed
       light on how OPDA’s policies and practices for responding to public records requests
       contributed to OPDA’s repeated failure to produce this significant piece of Brady
       information. See, e.g., id. at 47:19–49:17, 97:15–101:11.

   For a case that spans decades—with a complex factual and procedural history, involving

                                            19
      Case 2:18-cv-00503-JTM-JCW Document 150-1 Filed 10/01/19 Page 20 of 25



many key witnesses, information largely in the possession of his adversary, and requiring proof not

only of Mr. Jones’s own injuries but also of a pattern of unconstitutional conduct at OPDA in other

cases—it is reasonable that more than ten depositions are needed by Mr. Jones (who bears the

burden of proof on his claim) to adequately develop the evidence in this case. For all these reasons,

Mr. Jones should be granted leave to depose Mr. Daly.

IV.      Mr. Cannizzaro Has Waived Work Product Protection Over Notes of OPDA’s
         November 5, 2015 Meeting with Frederick Menner (Requests for Production Nos. 3
         and 7)

         On November 5, 2015, OPDA assistant district attorneys David Pipes and Donna Andrieu

met with Frederick Menner, the lead trial prosecutor in Mr. Jones’s case, concerning the bombshell

memorandum Mr. Menner drafted in Mr. Jones’s case, reflecting that Lester Jones had “recanted

[his] entire statement” implicating Mr. Jones and that OPDA had no evidence to convict Mr. Jones

of the murder of Ms. Stott. See Ex. 6 (Mem. from Frederick Menner, Apr. 4, 1996) to Monju Decl.

Ms. Andrieu drafted a memorandum of the meeting, reflecting Mr. Menner’s alleged interpretation

of the Menner Memo—that by writing Lester Jones “recanted [his] entire statement” and “insisted

the statement was not made,” Mr. Menner meant only that Lester Jones said he would not testify

against Mr. Jones without a cooperation agreement. See Ex. 31 (Mem. from Donna Andrieu, Nov.

6, 2015) to Monju Decl. (Notably, the Menner Memo reflects no request for a cooperation

agreement, and Ms. Andrieu’s memorandum does not include an explanation from Mr. Menner for

this glaring flaw in his alleged account.) Mr. Cannizzaro produced Ms. Andrieu’s memorandum to

Mr. Jones in both this litigation and in Mr. Jones’s post-conviction litigation. Nevertheless, Mr.

Cannizzaro has refused to produce Mr. Pipes’s notes of the meeting, despite the fact that they are

responsive to Requests Nos. 3 and 7, citing work product protection. See Doc. No. 52-7 at 8–9; Ex.

9 (Email from Matthew Paul, Sept. 26, 2019) to Monju Decl.

         Mr. Cannizzaro’s work product claim over Mr. Pipes’s notes must fail. As an initial matter,
                                                 20
     Case 2:18-cv-00503-JTM-JCW Document 150-1 Filed 10/01/19 Page 21 of 25



Mr. Cannizzaro does not contest the relevance of Mr. Pipes’s notes, and rightly so—Mr. Pipes’s

notes concern the first meeting at which Mr. Menner allegedly shared his interpretation of the

Menner Memo with OPDA. More to the point, Mr. Cannizzaro’s assertion of privilege comes far

too late to prevent the production of these responsive documents. Mr. Cannizzaro has repeatedly

and intentionally waived any privilege as to the substance of the November 5, 2015 meeting by

producing Ms. Andrieu’s memorandum to Mr. Jones and by permitting Mr. Pipes and Ms. Andrieu

to testify about the meeting on multiple occasions. See Ex. 32 (State v. Jones, No. 356-745, Test.

of Donna Andrieu (Orleans Crim. Dist. Ct. Dec. 15, 2015)) to Monju Decl. at 24–27; Ex. 33 (State

v. Jones, No. 356-745, Test. of Donna Andrieu (Orleans Crim. Dist. Ct. Jan. 24, 2017)) to Monju

Decl. at 117–23; Ex. 26 (Dep. of David Pipes, Apr. 11, 2019) to Monju Decl. at 288:14–291:4,

295:9–296:3. Significantly, such intentional disclosures trigger waiver over not only the document

or information disclosed, but also “undisclosed . . . information concern[ing] the same subject

matter” that “ought in fairness to be considered together” with the produced document. Fed. R.

Evid. 502(a). Because Mr. Cannizzaro’s past disclosures regarding the meeting have placed one

version of Mr. Menner’s explanation in the record, it is only fair that Mr. Jones have access to Mr.

Pipes’s account of the meeting as well, so that Mr. Jones may ascertain whether Mr. Pipes recorded

Mr. Menner’s explanation of the Menner Memo differently. See Flashmark Techs. LLC v. GTECH

Corp., No. 06-CV-205, 2007 WL 9724333, at *3 (E.D. Tex. Aug. 1, 2007) (finding the privilege

waived as to documents “which might refute” a party’s assertions regarding a disputed issue and

compelling production of “all other documents relating to the same subject matter”).

V.      Mr. Cannizzaro Must be Compelled to Timely Produce Electronically Stored
        Information Requested in this Case

        Mr. Jones served his First Set of Requests for Production over one year ago, on August 16,

2018. See Doc. No. 52-7. Mr. Cannizzaro purported to respond completely to these Requests, save


                                                21
   Case 2:18-cv-00503-JTM-JCW Document 150-1 Filed 10/01/19 Page 22 of 25



for his objections. However, it subsequently became clear in Mr. Cannizzaro’s and OPDA’s Rule

30(b)(6) depositions that Mr. Cannizzaro had not conducted a thorough or systematic search of

electronically stored information (“ESI”) in order to ensure the completeness of his response. See

Ex. 24 (Dep. of Leon Cannizzaro, Jr., Apr. 16, 2019) to Monju Decl. at 17:19–25; Ex. 26 (Dep. of

David Pipes, Apr. 11, 2019) to Monju Decl. at 336:16–348:12; Ex. 27 (Dep. of Val Solino, Apr.

12, 2019) to Monju Decl. at 249:13–251:6. Mr. Jones requested that Mr. Cannizzaro undertake

such a search, see Ex. 34 (Letter from Erin Monju, June 5, 2019) to Monju Decl. at 1–2, and the

parties agreed to criteria for the search approximately three months ago, see Monju Decl. at ¶ 46.

Mr. Cannizzaro also represented that he would obtain and produce responsive documents from

OPDA that are held by the City of New Orleans. See Ex. 10 (Email from Matthew Paul, Sept. 20,

2019) to Monju Decl.

        Mr. Cannizzaro did not produce any responsive ESI until September 20, 2019—more than

one year after Mr. Jones served the relevant Requests. See id. Moreover, the production was only

partial—covering only a fraction of the relevant Requests (Nos. 1 through 12, and 38), and with the

qualified assurance that there are no other documents responsive to those Requests “as far as

[counsel] know[s].” Id. Mr. Cannizzaro provided no estimate for when the remaining ESI will be

produced, instead stating only that it will be forthcoming “as soon as [counsel] can get through

them,” id.—an unsatisfactory assurance in light of the many months Mr. Jones has waited for the

data.

        Federal Rule of Civil Procedure 34(b)(2)(B) provides that productions “must be completed

no later than the time for inspection specified in the request or another reasonable time specified in

the response,” but the “reasonable time” for production has long since passed. In order to ensure

that Mr. Jones receives the remaining ESI in time to make use of it, Mr. Jones respectfully requests



                                                 22
   Case 2:18-cv-00503-JTM-JCW Document 150-1 Filed 10/01/19 Page 23 of 25



that the Court order Mr. Cannizzaro to complete his production of ESI for all outstanding Requests,

whether held by OPDA or the City of New Orleans, no later than November 1, 2019.

                                        CONCLUSION

       For all of these reasons, Mr. Jones’s Second Motion to Compel Discovery from Defendant

Leon Cannizzaro, Jr. and Motion for Leave to Depose Kyle Daly, should be granted.


                                                             Respectfully submitted,

                                                             /s/ Erin Monju

                                                             Alan Vinegrad* (T.A.) (N.Y. 1967140)
                                                             Erin Monju* (N.Y. 5160908)
                                                             Benjamin Cain* (C.A. 325122)
                                                             Mary Swears* (N.Y. 5677687)
                                                             COVINGTON & BURLING LLP
                                                             The New York Times Building
                                                             620 Eighth Avenue
                                                             New York, N.Y. 10018
                                                             Phone: (212) 841-1000
                                                             Email: avinegrad@cov.com,
                                                                    emonju@cov.com,
                                                                    bcain@cov.com,
                                                                    mswears@cov.com

                                                             with

                                                             Mark A. Cunningham (La. 24063)
                                                             JONES WALKER LLP
                                                             201 St. Charles Avenue, Ste. 5100
                                                             New Orleans, L.A. 70170
                                                             Phone: (504) 582-8536
                                                             Email: mcunningham@joneswalker.com

                                                             and

                                                             Nina Morrison* (N.Y. 3048691)
                                                             INNOCENCE PROJECT
                                                             40 Worth Street
                                                             Suite 701
                                                             New York, N.Y. 10013
                                                             Phone: (212) 364-5340

                                               23
Case 2:18-cv-00503-JTM-JCW Document 150-1 Filed 10/01/19 Page 24 of 25



                                            Email: nmorrison@innocenceproject.org

                                            *Admitted pro hac vice

                                            Attorneys for Plaintiff Robert Jones




                                  24
   Case 2:18-cv-00503-JTM-JCW Document 150-1 Filed 10/01/19 Page 25 of 25



                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the above and foregoing document has been served upon all

counsel of record by using the CM/ECF system, this 1st day of October, 2019.

                                                   /s/ Erin Monju




                                              25
